Citation Nr: 1806681	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for thoracolumbar spine degenerative arthritis rated 20 percent prior to June 13, 2017; and 40 percent thereafter.

2.  Entitlement to an initial disability rating higher than 10 percent for a left foot disability, to include amputation of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and M.W.



ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to April 1976.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for thoracolumbar spine degenerative arthritis and assigned an initial 10 percent rating, effective November 17, 2006.  

In a July 2009 rating decision, the RO granted service connection for a left foot disability with an initial evaluation of 10 percent, effective November 17, 2006.  The RO also increased the initial evaluation for degenerative arthritis of the thoracolumbar spine to 20 percent and assigned an earlier effective date of September 11, 1997.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) regarding his thoracolumbar spine disability in April 2009 and in December 2010.  In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

In January 2015 and February 2017, the Board remanded the claims for further development.  That development has been completed. 

In a September 2017 rating decision, the RO granted a 40 percent rating for thoracolumbar spine effective June 13, 2017.  As this constituted less than the maximum benefit allowed by law and regulation, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the February 2017 Remand, the Board also noted that the Veteran raised the issues of entitlement to an effective date earlier than December 16, 2010, for the grant of service connection for an abdominal scar; entitlement to service connection for a respiratory disorder (claimed as emphysema), due to herbicide exposure; and entitlement to service connection for PTSD; a head injury; and diabetes mellitus in a June 2014 statement.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  Prior to December 9, 2015, the Veteran's thoracolumbar spine degenerative arthritis manifested with no more than moderate limitation of motion, without ankylosis or severe IVDS with incapacitating episodes of intervertebral disc syndrome lasting at least 4 weeks.  ;; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy; or listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or abnormal mobility on forced motion.

2.  From December 9, 2015, the Veteran's thoracolumbar spine degenerative arthritis manifested with forward flexion limited to 35 degrees with functional impairment; but without ankylosis; pronounced IVDS, or IVDS with incapacitating episodes lasting at least 6 weeks. 

3.  Since the grant of service connection, the Veteran's left foot disability, to include amputation of the left great toe has been manifested by symptoms of pain, causing limited ambulation and standing; such symptoms more nearly approximate the criteria for a moderately severe foot injury.  A severe foot injury or amputation of the great toe with removal of the metatarsal head is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and no higher, for thoracolumbar spine degenerative arthritis are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5235-5237 (2017).

2.  The criteria for an initial 20 percent rating for the Veteran's left foot disability, to include amputation of the left great toe, are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5171, 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Regulation also specifies that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).  Furthermore, the Court has held that VA examinations must comply with Section 4.59 to be adequate.  Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016). 

I. Spine

This appeal arises from the initial grant of service connection.  The Veteran was assigned an initial 20 percent disability rating for thoracolumbar spine degenerative arthritis under DC 5003-5242 effective September 11, 1997.   

The schedular criteria for evaluating disabilities of the spine were amended effective September 23, 2002, and September 26, 2003.  VA's General Counsel has held that where a law or regulation changes during the pendency of a claim of entitlement to a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C. § 5110 (g) can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the prior criteria, limitation of motion was rated under Diagnostic Code (DC) 5292.  Slight limitation of motion of the lumbar spine warranted 10 percent; moderate limitation of motion warranted 20 percent; and severe limitation of motion of the spine warranted a 40 percent rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  These criteria were not changed by the amendments that became effective on September 23, 2002. 

Under the prior criteria, lumbosacral strain was rated under DC 5295.  Lumbosacral strain with characteristic pain on motion warranted 10 percent; a 20 percent evaluation was warranted for lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of spine motion in a standing position;  a 40 percent evaluation was warranted when the disability was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  These criteria also were not changed by the amendments that became effective on September 23, 2002. 

Prior to September 23, 2002, intervertebral disc syndrome (IVDS) was rated under DC 5293.  Under this Code, a 10 percent rating was warranted for mild IVDS.  A 20 percent rating was warranted for moderate IVDS with recurring attacks.  A 40 percent rating was warranted for severe IVDS with recurring attacks, with intermittent relief.  A 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002, the rating criteria for IVDS were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from IVDS over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating was assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warranted a 40 percent rating.  IVDS manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.

Effective September 26, 2003, VA revised the criteria for rating spine disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, and limitation of motion, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS).  Under the revised criteria, spine disabilities will be evaluated under either the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 (2017).  

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, DC s 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The RO addressed the former, applicable criteria in their July 2009 rating decision.  Accordingly, the Board's consideration of the same will not be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Facts 

In a September 1997 private examination report from the Harvard Medical Clinic, the Veteran complained of lumbosacral back pain.  The Veteran reported that bending, stooping, lifting, and twisting worsened the pain.  The Veteran also reported radicular pain into his hips and buttocks.  Range of motion testing of the back showed lumbar flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; and left lateral flexion to 10 degrees.  These measurements were obtained using an inclinometer.  Gait was normal.  

In November 1999, the Veteran underwent a VA spine examination where he reported constant back pain with flares twice a week.  On physical examination, his gait was normal.  The examiner noted good bowel and bladder control with some decreased bowel control.  Range of motion included flexion to 75 degrees; extension to 30 degrees; lateral rotation and bending on both sides was to 25 degrees.  Sensory examination revealed normal reflexes on all four extremities; there was no decrease in vibratory or pinprick sensation.  The clinical impression was lumbosacral spine disk disease; pain causing moderate functional impairment. 

At a VA examination in September 2000 the Veteran reported constant back pain that increased with excess movement or walking.  Physical examination revealed tenderness and normal musculature and posture, without evidence of painful motion, spasm, or weakness.  Range of motion included flexion to 70 degrees; extension to 35 degrees; right lateral bend to 37 degrees; left lateral bend to 40 degrees; right side rotation to 45 degrees; and left side rotation to 50 degrees.  Neurologic sensation was normal.  The clinical impression was degenerative disk disease of the lumbar spine with mild functional loss.

At a VA fee-basis examination in March 2008, the Veteran reported stiffness, weakness, and pain about 6 times per day that lasted 3 hours.  He denied incapacitation.  The examiner observed normal gait and no pain on movement.  The examiner did note muscle spasms and tenderness, but not ankylosis.  Upon range of motion testing, the examiner noted flexion to 90 degrees; extension to 30 degrees; lateral flexion and rotation was to 30 degrees and 20 degrees, respectively on each side.  The examiner further noted that the joint was additionally limited by repetitive use, without additional loss of range of motion.  Neurological examinations of the extremities were within normal limits.  The examiner found no signs of IVDS or permanent nerve root involvement.  The diagnosis was lumbosacral strain; mild degenerative arthritis of the thoracolumbar spine.

The Veteran underwent another VA examination in May 2009.  The Veteran reported that he could hardly move, bend, or sit for long.  The Veteran reported constant pain that is sometimes dull, sometimes sharp, and radiates to legs.  The Veteran reported severe flares that occur 2 to 3 days per week, precipitated by movement.  The Veteran denied incapacitating episodes.  There were no urinary or bowel complaints related to the Veteran's spine disability.  The Veteran reported occasional radiating pain to his legs; however, examiner found normal motor and normal sensory functioning.  There were no abnormal spinal curvatures; posture and gait were normal.  Spasms were not present.  Range of motion included flexion to 65 degrees without pain; pain began at 75 degrees.  Left and left lateral flexion was possible to 25 degrees without pain and to 30 degrees with pain.  Right lateral rotation was possible to 35 degrees without pain and to 45 degrees with pain.  Left lateral rotation was possible to 30 degrees without pain and to 40 degrees with pain.  There was objective evidence of pain upon repetitive motion but no additional limitation of motion was noted.  The examiner's diagnosis was mild degenerative disc disease of the thoracolumbar spine was mild loss of function.

Pursuant to the January 2015 Board Remand, the Veteran underwent a VA examination on December 9, 2015.  The Veteran reported flares that consisted of spasms that limit all activity.  Range of motion included forward flexion from 0 to 35 degrees.  Pain was noted on all ranges of motion; the examiner indicated the pain noted on examination causes functional loss as it limits bending and lifting.  The examiner noted that there was no evidence of pain upon weight bearing motion and the Veteran was able to perform repetitive testing without additional limitation of motion.  However, the examiner opined that pain, weakness, fatigability, or in-coordination would limit functional ability with use over time.  The examiner noted there was an abnormal gait or spine contour due to guarding, tenderness, and muscle spasms.  The examiner also noted a normal muscle strength and sensory examination, with no signs of radiculopathy.  The examiner found no radiculopathy, ankylosis, IVDS, or other neurological abnormalities.  

The RO obtained an opinion in December 2015.  The examiner reviewed the claims file and medical evidence.  After review of conflicting medical evidence, the examiner indicated the diagnosis is degenerative joint disease of thoracolumbar spine.  This disability, as well as his service-connected left great toe disability, would make it difficult for the Veteran to get up and down, and walk distances as would be required in his profession of law enforcement.

Pursuant to the Board's Remand of February 2017, the Veteran underwent another examination in June 2017.  The examiner conducted an in-person examination and review of VA files.  During the examination, the Veteran reported falling, constant pain, numbness and tingling; he reported having shrunk by 2 inches.  The Veteran described pain as constant, sharp, and radiating down both legs.  He reported severe flares which result in being unable to get out of bed, not being stable on his feet.  The flares were reported to occur every 2 weeks and lasted 2 to 3 days.  

Physical examination showed forward flexion from 0 to 10 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; lateral rotation on each side was to 20 degrees.  Severe pain was noted on all ranges of motion without additional limitation of motion.  The Veteran was able to perform repetitive testing without further functional loss.  The examiner noted muscle spasm and guarding that resulted in abnormal gait.  The examiner further indicated that the Veteran has radiculopathy with mild intermittent pain, paresthesias/dystesias, and numbness in both lower extremities.  No other neurological abnormality was noted.  The examiner found no atrophy, ankylosis, or IVDS.  The examiner noted regular use of a wheelchair, motorized cart, cane and walker.  

Analysis 

Upon review of the evidence, the Board finds that a higher rating of 40 percent is warranted from December 9, 2015, the date of a VA examination showing severe limitation of motion.  The Veteran's spine disability more closely approximated 'severe' limitation of the spine under DC 5292 and also more closely approximated 30 degrees under DC 5237 with consideration of functional impairment.

Prior to December 9, 2015, the Veteran is not entitled to a rating higher than 20 percent under the former or revised rating criteria.

Under the former rating criteria, the next highest rating is 40 percent and required severe limitation of motion (DC 5292), or lumbosacral with listing of the whole spine to the opposite side, positive Goldthwaite's sign and marked limitation of forward bending in a standing position (DC 5295), or severe IVDS with recurring attacks and little intermittent relief (DC 5293 in effect before September 23, 2002) or incapacitating episodes lasting at least 4 weeks (DC 5243 in effect September 23, 2002).

The medical evidence does not show severe limitation of motion of the spine that warrants a 40 percent rating under DC 5292.  The private and VA examination reports discussed above show flexion was between 65 and 75 degrees since the grant of service connection.  In fact, flexion was normal at 90 degrees at the VA examination in March 2008.  The Board is mindful that the September 1997 private examination report from the Harvard Medical Clinic shows lumbar flexion to 30 degrees.  However, the range of motion testing was not performed using a goniometer.  The purpose of a goniometer is to assist in more precise measurements of motion.  A goniometer is defined as "indispensable" by VA regulations.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations . . .").  As the degree of flexion was not taken with a goniometer, and as it is inconsistent with the other range of motion test results prior to December 2015; the 30 degrees of flexion is considered to be an outlier.  That is, it is not found to be reflective of the Veteran's actual disability picture. 

The medical evidence does not show severe lumbosacral strain that warrants a 40 percent or higher rating under DC 5292.  The medical evidence is absent findings of listing of the spine or marked limitation of forward bending.  As noted above, flexion was recorded to no less than 65 degrees during this period.  Using the 40 percent criteria of DC 5292 (which assigns a 40 percent rating for 'severe' limitation of motion) as a guide, 'marked' limitation under DC 5295 would require similar finding of nearly equivalent limited motion.  Here, the Veteran's forward bending which was from 65 degrees and higher is not reflective of 'marked' limitation of forward bending.  Normal forward bending is to 90 degrees.  See Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  The September 1997 range of flexion recorded by a physician at the Harvard Medical Clinic is not persuasive for the reasons already noted.

There also is insufficient evidence to support a higher rating under DC 5293 as there is no evidence of severe IVDS with recurring attacks.  The November 1999 VA examination report shows sensory testing was normal.  The March 2008 VA fee-basis examiner found no clinical evidence of IVDS or permanent root involvement.  At the May 2009 VA examination, the Veteran only reported occasional pain that radiating pain to his legs; and significantly, the examiner found normal sensory functioning.  He further characterized the disc disease as 'mild.'  As there is no competent evidence of severe IVDS or 4 weeks of incapacitating episodes due to IVDS, a 40 percent rating is not warranted.

Under the revised rating criteria, the next highest rating of 40 percent requires flexion to 30 degrees or less, or ankylosis (DC 5237); or incapacitating episodes due to IVDS lasting at least 4 weeks (DC 5243).

The most probative evidence of record does not indicate that the Veteran's spine disability was manifested by forward flexion to 30 degrees or favorable ankylosis of the entire spine prior to December 9, 2015.  The medical records between show complaints of back pain and some limited motion, but do not show evidence of forward flexion limited to 30 degrees or less even when considering functional loss due to pain, weakness, fatigability, lack of endurance, and incoordination.  The March 2008 and May 2009 VA examinations showed the Veteran achieved forward flexion to 90 and 75 degrees, respectively.  There was pain noted on repetitive motion testing, but no additional limitation of motion was reported.  The examiners also indicated ankylosis was not present.  There was also no evidence of 4 weeks or more incapacitating episodes due to IVDS at either examination. The 2008 examiner found no evidence of IVDS.  The Veteran denied having incapacitating episodes at the May 2009 VA examination.  For these reasons, a 40 percent rating under the revised rating criteria is not warranted prior to December 9, 2015.

From December 9, 2015, the Veteran is entitled to a 40 percent rating, and no higher, under the former or revised rating criteria.
 
The VA examination report dated December 9, 2015, shows the Veteran's forward flexion was limited to 35 degrees.  The Veteran reported flares that consisted of spasms that limit all activity.  Range of motion included forward flexion from 0 to 35 degrees.  Pain was noted on all ranges of motion and the examiner indicated the pain noted on examination causes functional loss as it limits bending and lifting.  The examiner noted that although the Veteran was able to perform repetitive testing without additional limitation of motion- pain, weakness, fatigability, or in-coordination would limit functional ability with use over time.  In consideration of the DeLuca precepts, the Board finds that the Veteran's range of motion more closely approximates 30 degrees of flexion, and thus warrants a 40 percent rating effective December 9, 2015.

A rating in excess of 40 percent is not warranted under the former or revised rating criteria.

Under the former rating criteria, higher ratings are not available under DCs 5292 and 5295.  Under 5293 (in effect prior to September 23, 2002), severe IVDS with little intermittent relief or incapacitating episodes warrants a 60 percent rating.  From September 23, 2002, a higher rating for IVDS requires at least 6 weeks of incapacitating episodes (5293).  The evidence since December 9, 2015 does not show pronounced IVDS.

The competent and persuasive evidence does not show pronounced IVDS or IVDS with at least 6 weeks or more of incapacitating episodes at either examination.  The 2015 and 2017 VA examiners found no evidence of IVDS.  The Veteran did not report 6 weeks of incapacitation and again, the examiner indicated IVDS was not present.

Under the revised rating criteria, the next highest rating is 50 percent and requires ankylosis of the entire thoracolumbar spine (DC 5237) or IVDS with at least 6 weeks of incapacitating episodes (DC 5243).  The December 2015 and June 2017 VA examinations both showed no evidence of ankylosis.  The VA treatment records do not show findings of ankylosis either.  Further DeLuca consideration is not warranted as the 40 percent evaluation is the maximum for limitation of motion without ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, the evidence does not show 6 weeks or more incapacitating episodes due to IVDS at either examination.  The VA examiners found no evidence of IVDS causing incapacitating episodes and the Veteran did not report 6 weeks of incapacitation.  

Finally, the Board notes that the revised rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  The Board notes the Veteran is already in receipt of ratings for lower extremity radiculopathy, effective June 13, 2017.  See September 2017 rating decision.  

To conclude, an initial rating in excess of 20 percent prior to December 9, 2015, is not warranted.  A 40 percent disability rating, and no higher, is assigned from December 9, 2015.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II. Left Foot Disability 

The Veteran seeks a higher rating for his left foot disability, currently rated as 10 percent under DC 5284-5171. 

Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

DC 5284 provides ratings for foot injuries.  38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries; and a 30 percent rating is warranted for severe foot injuries.

Amputation of the great toe is rated under the criteria of DC 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5171 (2017).

Historically, the Veteran underwent a partial amputation of his left great toe to treat chronic cellulitis and nail deformities following a traumatic injury to his foot.  See December 1999 VA treatment record.  In May 2009 VA treatment records, imaging of the foot showed soft tissue swelling of the left great toe, bony amputation of distal most aspect of left first distal phalanx, and bony spurs.

The Veteran was afforded a VA examination in regards to his feet in May 2009.  The examiner conducted an in-person examination but did not review the claims file or medical records.  At the examination, the Veteran reported amputation of left great toe after several toe nail excisions and a bone scan showing tumor at the left big toe joint.  The Veteran reported that current symptoms include swelling, heat, redness, stiffness, fatigability, lack of endurance, pain, and weakness.  The Veteran reported functional limitation related to walking and balance.  Upon examination, the examiner noted objective evidence of tenderness, and left great toe nail absence with well healed surgical scar across the toe.  There were no hammer toes, hallus valgus or hallux rigidus, pes cavus, malunion or nonunion of the bones, or vascular or skin abnormality.  There was no disfigurement or limitation of function or movement.  Movement was within normal limits. 

Pursuant to the January 2015 Board Remand, the Veteran underwent an examination in December 2015.  The examiner reviewed the electronic file and conducted an in-person examination.  The examiner noted prior surgical procedures included removal of distal tuft and toenail, and current residuals included pain (on weight bearing) and degenerative joint disease.  The examiner indicated the left foot exhibited in-grown toe nail.  The Veteran reported achy pain with flares, which limit standing and walking.  The examiner noted painful scarring and overall functional impairment to standing and walking.  The examiner described the Veteran's left foot injury as mild in severity.  He noted that the foot condition did not chronically compromise weightbearing or require use of arch supports, custom inserts or shoe modification.  Although a wheelchair and walker were used occasionally, this was for the back condition.  The examiner opined that function was not so diminished that amputation with prosthesis would equally serve the Veteran.

The appeal was remanded in February 2017 so that the Veteran could be afforded a VA examination in compliance with Correia.  

The Veteran was afforded another examination in June 2017.  At this evaluation, the Veteran reported constant, stabbing, and throbbing pain.  The examiner indicated that the medical history included a surgical revision of the left great toe distal tuft phalanx with excision of the nail bed and plastic revision in January 2000.  The Veteran described the pain in his great toe as constant, 'stabbing and throbbing,' and he rated the pain 6 to 7 out of 10.  The examiner indicated that the Veteran had difficulty with standing and walking, and requires use of assistive device.  He reported difficulty walking very far and noted that he loses his balance and has to use his cane or walker.  The examiner further noted that there was less movement than normal, deformity, and disturbance of locomotion. 

The June 2017 examination for amputations noted that the left great toe was amputated in January 2000.  The examiner noted that amputation of the great toe was without removal of the metatarsal head.  The examiner indicated that there was loss of balance and use of assistive device for walking (cane and walker).  The examiner noted that a scar associated with the amputation that is not painful and or unstable, or with total area of greater than 39 square centimeters.  The examiner further noted functional impact to walking and balance.  However, the examiner also noted that it is difficult to differentiate alterations in stability and locomotion due solely to amputation of the left great toe and it was more likely that such alterations were due to the spinal conditions.
  
Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to a 20 percent initial rating is warranted under DC 5284, based on the severity of his left foot symptoms as approximating moderately severe impairment.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

However, given the symptomatology described on the examination and treatment reports noted above, the overall disability picture does not more closely approximate severe impairment of the left foot.  While the Veteran has described pain with walking, standing and weightbearing, this does not in the Board's judgment demonstrate more than moderately severe functional impairment of the foot, and there is no evidence suggesting that the left toe amputation residual, is productive of symptoms that meet or approximate what may be described as severe functional impairment of the left foot.  Thus, a rating in excess of 20 percent under DC 5284 is not warranted.

The Board has considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca, supra.  However, DC 5284 does not evaluate the disability with respect to range of motion; sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left foot disability.  While the December 2015 VA examiner indicated that the Veteran had a diagnosis of hallux valgus, he is not service-connected for that disability and the relevant diagnostic code does not provide for a higher rating.  The Veteran is not service-connected for, and the record does not reflect evidence of weak foot, claw foot, hallux rigidus, hammer toes, and malunion or nonunion of the tarsal or metatarsal bones; so as to warrant higher or separate ratings under DC 5277, 5278, 5281, 5282, or 5283 respectively.

Finally, as noted, a rating of 30 percent for amputation of the great toe requires removal of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5171 (2017).  There is no evidence that the amputation of the Veteran's toe involved the metatarsal head.  In fact, the June 2017 VA examiner noted that it was without removal of the metatarsal head.  As such, a higher rating under DC 5171 is not warranted. 

The Board acknowledges that in advancing this appeal, the Veteran believes that his disabilities are more severe than the assigned ratings reflects.  However, in circumstances like this, the Board accords more probative value to medical clinicians trained to perform testing and interpret testing results.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Ultimately, there is no competent evidence that support even higher ratings in this case.  There are no additional expressly or reasonably raised issues presented on the record. 

	
ORDER

Beginning December 9, 2015, a 40 percent rating, and no higher, for thoracolumbar spine degenerative arthritis is granted. 

An initial 20 percent rating, but not higher, for a left foot disability, to include amputation of the left great toe, is granted. 




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


